

Exhibit 10.21
FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT


THIS FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this
"Amendment") is entered into as of August 22, 2016, by and among the lenders
identified on the signature pages hereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a "Lender" and collectively as "Lenders"), TPG SPECIALTY
LENDING, INC., a Delaware corporation ("TSL"), as administrative agent for each
member of the Lender Group (in such capacity, together with its successors and
assigns in such capacity, "Agent"), TSL, as sole lead arranger (in such
capacity, together with its successors and assigns in such capacity, the "Sole
Lead Arranger"), POWER SOLUTIONS INTERNATIONAL, INC., a Delaware corporation
("Parent"), PROFESSIONAL POWER PRODUCTS, INC., an Illinois corporation ("PPPI"),
POWERTRAIN INTEGRATION ACQUISITION, LLC, an Illinois limited liability company
("PIA"), BI-PHASE TECHNOLOGIES, LLC, a Minnesota limited liability company
("BPT"), and the other Persons from time to time party hereto as borrowers (such
Persons together with Parent, PPPI, PIA and BPT, are referred to hereinafter
each individually as a "Borrower", and individually and collectively, jointly
and severally, as the "Borrowers").


WHEREAS, the Borrowers, Agent, and Lenders are parties to that certain Credit
Agreement dated as of June 28, 2016 (as amended by this Amendment and as further
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement");
WHEREAS, Agent has requested in its Permitted Discretion that reserves be
implemented against the Borrowing Base in light of the Borrowers' failure to
timely file a Form 10- Q for the fiscal quarter of Parent ending June 30, 2016;


WHEREAS, the Agent has asserted that an Event of Default under Section 8.7 of
the Credit Agreement exists due to Agent’s assertion that the Borrowers failed
to disclose to Agent and Lenders certain litigation existing on the Closing Date
in accordance with Section 4.6(b) of the Credit Agreement which is disputed by
the Borrowers (the "Alleged Litigation EOD");


WHEREAS, there exists an Event of Default under Section 3.6 of the Credit
Agreement due to the Borrowers' failure to deliver to Agent all of the
Collateral Access Agreements required by Section 3.6 of the Credit Agreement
within the time frame specified therefor (the "CAA EOD");


WHEREAS, there exists an Event of Default under Section 8.14 of the Credit
Agreement by virtue of the Alleged Litigation EOD and the CAA EOD constituting
"Events of Default" under the ABL Credit Agreement (the "Cross Default EOD" and
together with the Alleged Litigation EOD, and the CAA EOD, collectively, the
"Specified EODs"); and
WHEREAS, Borrowers, Agent and Lenders have agreed to modify the Credit Agreement
and waive the Specified EODs as provided herein, in each case subject to the
terms and provisions hereof;






DOC ID - 24854462.5




--------------------------------------------------------------------------------





NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:


1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.


2.Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 5 below and in reliance upon the representations and
warranties of the Borrowers set forth in Section 6 below, the Credit Agreement
is amended as follows:


(a)    Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following definitions thereto in their proper alphabetical order:
"Closing Date Fee Letter" means that certain fee letter, dated as of the Closing
Date, among Borrowers and Agent, in form and substance reasonably satisfactory
to Agent.
"First Amendment" means, the First Amendment and Waiver to Credit Agreement,
dated as of the First Amendment Effective Date, among Borrowers, Agent and
Lenders.
"First Amendment Effective Date" means August 22, 2016.
"First Amendment Fee Letter" means that certain first amendment fee letter,
dated as of the First Amendment Effective Date, among Borrowers and Agent, in
form and substance reasonably satisfactory to Agent.
"Reporting Reserve" means (a) during the period from and after the First
Amendment Effective Date until the date of the filing of the Form 10-Q of Parent
for the fiscal quarter ending June 30, 2016, containing unaudited financial
statements of Parent and its Subsidiaries for such fiscal quarter that are
substantially similar to the financial statements of Parent and its Subsidiaries
for such period delivered to Agent and Lenders prior to the First Amendment
Effective Date pursuant to Section 5.1 of the Credit Agreement, $12,500,000, and
(b)    thereafter, and for so long as Agent deems appropriate, in its Permitted
Discretion, $7,500,000; provided, that in no event shall the sum of the
Reporting Reserve pursuant to this clause (b) plus the Availability Reserve
exceed $17,500,000.


(b)    The defined term "Fee Letter" set forth in Schedule 1.1 to the Credit
Agreement is hereby amended and restated in its entirety as follows:


"Fee Letter" means, collectively, the Closing Date Fee Letter and the First
Amendment Fee Letter.


(c)    The defined term "Reserves" set forth in Schedule 1.1 to the Credit
Agreement is hereby amended and restated in its entirety as follows:




DOC ID - 24854462.5
-2-





--------------------------------------------------------------------------------





"Reserves" means, as of any date of determination, (a) those reserves (other
than the Availability Reserve, Receivable Reserves, Inventory Reserves and
Reporting Reserve) that Agent deems necessary or appropriate, in its Permitted
Discretion and subject to Section 2.2(b), to establish and maintain (including
reserves with respect to (i) sums that Parent or its Subsidiaries are required
to pay under any Section of the Agreement or any other Loan Document (such as
taxes, assessments, insurance premiums, or, in the case of leased assets, rents
or other amounts payable under such leases) and has failed to pay, (ii) amounts
owing by Parent or its Subsidiaries to any Person to the extent secured by a
Lien on, or trust over, any of the Collateral (other than a Permitted Lien),
which Lien or trust, in the Permitted Discretion of Agent likely would have a
priority superior to Agent's Liens (such as Liens or trusts in favor of
landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral, and (iii) the Specified Payments (as defined in the Side Letter) and
(b) from and after the First Amendment Effective Date, the Reporting Reserve (it
being understood and agreed that Agent shall not establish any additional
Reserves with respect to the Borrowers' failure to file, in a timely manner, the
Form 10-Q of Parent for the fiscal quarter ending June 30, 2016)) with respect
to the Borrowing Base.
(d)    Item 3 on Schedule 3.6 to the Credit Agreement is hereby amended and
restated in its entirety as follows:
"3.    Borrowers (a) shall have used commercially reasonable efforts to deliver
Collateral Access Agreements with respect to the following locations: 32505
Industrial Drive, Madison Heights, Michigan; 921 East 66th Street, Lubbock,
Texas; 201 Mittel Wood Dale, Wood Dale, Illinois; and 101 Mittel Wood Dale, Wood
Dale, Illinois; provided, that, if after the use of commercially reasonable
efforts, Borrowers are not able to deliver any such Collateral Access Agreement
on or before August 26, 2016, Agent shall have the right to establish a Landlord
Reserve (pursuant to clause (b) of the definition thereof) with respect to such
location, and (b) agree that Agent shall have the right to establish a Landlord
Reserve (pursuant to clause (b) of the definition thereof) with respect to each
of 448 W. Madison Street, Darien, Wisconsin; and 1465 Hamilton Parkway, Itasca,
Illinois, at any time on or after the First Amendment Effective Date."
(e)    Schedule 4.6 to the Credit Agreement is hereby amended and restated in
its entirety as set forth on Annex A hereto.
3.Waiver. Subject to the satisfaction of the conditions set forth in Section 5
below and in reliance upon the representations and warranties set forth in
Section 6 below, Agent and Lenders hereby waive the Specified EODs. For the
avoidance of doubt, the foregoing waivers shall not be deemed to be a waiver of
any other existing or hereafter arising Defaults or Events of Default or any
other deviation from the express terms of the Credit Agreement or any other Loan
Document. This is a limited waiver and shall not be deemed to constitute a
consent or waiver of any other term, provision or condition of the Credit
Agreement or any other Loan Document, as applicable, or to
DOC ID - 24854462.5    -3-





--------------------------------------------------------------------------------





prejudice any right or remedy that Agent or any Lender may now have or may have
in the future under or in connection with the Credit Agreement or any other Loan
Document.


4.Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of such Borrower,
and further acknowledges that there are no existing claims, defenses, personal
or otherwise, or rights of setoff whatsoever with respect to the Credit
Agreement or any other Loan Document. Each Borrower hereby agrees that this
Amendment in no way acts as a release or relinquishment of the Liens and rights
securing payments of the Obligations. The Liens and rights securing payment of
the Obligations are hereby ratified and confirmed by the Borrowers in all
respects.


5.Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date first written above upon the satisfaction of the
following conditions precedent:
(a)Each party hereto shall have executed and delivered this Amendment to Agent;
(b)Agent shall have received each of the additional documents, instruments and
agreements listed on Annex B attached hereto;
(c)Agent shall be satisfied that any "Default" or "Event of Default" under the
ABL Credit Agreement has been waived in accordance with the terms of the ABL
Credit Agreement;
(d)All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel; and
(e)No Default or Event of Default (other than the Specified EODs) shall have
occurred and be continuing.


6.Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, each Borrower hereby represents and warrants to Agent and
Lenders, after giving effect to this Amendment:


(a)    All representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date);






DOC ID - 24854462.5
-4-





--------------------------------------------------------------------------------





(b)    No Default or Event of Default (other than the Specified EODs) has
occurred and is continuing; and
(c)    This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of each Borrower and are enforceable
against such Borrower in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors'
rights generally.
7.
Miscellaneous.

(a)    In consideration of entering into this Amendment, Borrowers shall pay to
Agent, for the benefit of each Lender, the Amendment Fee, as described in and
pursuant to the terms of the First Amendment Fee Letter.
(b)    Borrowers agree to pay on demand all Lender Group Expenses of Agent and
Lenders in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment in accordance with the terms of the Credit
Agreement.
(c)    This Amendment shall be a contract made under and governed by, and
construed in accordance with the internal laws of the State of New York.
(d)    This Amendment may be executed in any number of counterparts, and by the
parties hereto on the same or separate counterparts, and each such counterpart,
when executed and delivered, shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Amendment. Delivery
of an executed signature page of this Amendment by facsimile transmission or
electronic photocopy (i.e. "pdf") shall be effective as delivery of a manually
executed counterpart hereof.
8.Release. In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower, on behalf of itself
and its respective successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known as of the date of this
Amendment, both at law and in equity, which each Borrower, or any of its
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment, in
each case for or on account of, or in relation to, or in any way in connection
with any of the Credit Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.
DOC ID - 24854462.5
-5-





--------------------------------------------------------------------------------





[Signature pages follow]




























































































DOC ID - 24854462.5
-6-





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.


BORROWERS:
 
 
POWER SOLUTIONS INTERNATIONAL, INC., a Delaware corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
PROFESSIONAL POWER PRODUCTS, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
POWERTRAIN INTEGRATION ACQUISITION, LLC, an Illinois limited liability company
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
BI-PHASE TECHNOLOGIES, LLC, a Minnesota limited liability company
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer

    
































Signature Page to First Amendment to Credit Agreement





--------------------------------------------------------------------------------







TPG SPECIALTY LENDING, INC.,
a Delaware corporation, as Agent, as Sole Lead Arranger and as a Lender


By: /s/ Michael Fishman    
Name: Michael Fishman
Title:     Co-Chief Executive Officer


TAO TALENTS, LLC,
a Delaware limited liability company, as a Lender


By: /s/ Steven S Pluss
Name: Steven S Pluss
Title:     Vice President


























































































Signature Page to First Amendment to Credit Agreement







--------------------------------------------------------------------------------





Annex A


Schedule 4.6


Litigation
[Omitted pursuant to Item 601(a)(5) of Regulation S-K]

Annex B


1.
The First Amendment Fee Letter



2.
Consent and Reaffirmation, dated as of the First Amendment Effective Date and
duly executed by all of the Guarantors in substantially the form attached hereto
as Annex C



3.
Amendment and Waiver to ABL Credit Agreement








































































--------------------------------------------------------------------------------












DOC ID - 24854452.5





--------------------------------------------------------------------------------





Annex C


CONSENT AND REAFFIRMATION


Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing First Amendment and Waiver to Credit Agreement (the "Amendment"); (ii)
consents to each Borrower's execution and delivery of the Amendment; (iii)
agrees to be bound by the Amendment and the release contained in Section 8
thereof; and (iv) affirms that nothing contained therein shall modify in any
respect whatsoever any Loan Documents (other than as specifically provided in
the Amendment) to which the undersigned is a party and reaffirms that the Loan
Documents to which it is a party shall continue to remain in full force and
effect. Although each of the undersigned has been informed of the matters set
forth herein and has acknowledged and agreed to same, the undersigned
understands that Agent and Lenders have no obligation to inform the undersigned
of such matters in the future or to seek the undersigned's acknowledgment or
agreement to future amendments, waivers or consents, and nothing herein shall
create such a duty.


[Signature page follows]
























































DOC ID - 24854452.5







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Amendment.
 
 
 
THE W GROUP, INC., a Delaware corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
POWER SOLUTIONS, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
POWER GREAT LAKES, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
AUTO MANUFACTURING, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
TORQUE POWER SOURCE PARTS, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer





























Consent and Reaffirmation





--------------------------------------------------------------------------------





 
 
 
POWER PROPERTIES, L.L.C., an Illinois limited liability company
 
 
 
 
 
 
By:
The W Group, Inc., as sole managing member
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
POWER PRODUCTION, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
POWER GLOBAL SOLUTIONS, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
PSI INTERNATIONAL, LLC, an Illinois limited liability company
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
XISYNC L.L.C., an Illinois limited liability company
 
 
 
 
 
 
By:
The W Group, Inc., as sole managing member
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer























Consent and Reaffirmation



